Citation Nr: 0926294	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include whether the character of the appellant's discharge 
from his February 1, 1998 to October 18, 2001 term of service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits (except for under Chapter 17 of title 38 United 
States Code).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
February 1995 and from February 1998 to October 2001.  He 
also apparently served for three years prior to his initial 
term, although this is not confirmed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 Administrative decision 
and an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded the case for service 
personnel and treatment records, as well as examination of 
the appellant.  The records were obtained and the Veteran was 
examined.  The Veteran told the examiner that he was on 
Social Security disability.  Since this case presents a 
question as to the Veteran's correct diagnosis, the Social 
Security Administration (SSA) medical records should be 
obtained and considered.  

While the Board regrets the further delay, all relevant 
Federal records must be obtained and considered.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  Accordingly, the case is REMANDED 
for the following action:

1.  The agency or original jurisdiction 
(AOJ) should obtain a complete copy of 
the Veteran's SSA medical records and 
associate them with the claims folder.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




